Exhibit 10.33

GENERAL RELEASE

THIS GENERAL RELEASE (this “Release”) is made as of the 27th day of December,
2012, by and between Daniel E. Greenleaf, an individual (“Executive”), and Apria
Healthcare Group Inc., a Delaware corporation (“Apria”). In consideration of the
payments and benefits described in Section 1 below to be provided to Executive
pursuant to that certain Second Amended and Restated Executive Employment
Agreement, effective as of November 30, 2010 and amended as of August 8, 2012 to
which Executive and Apria are parties (the “Employment Agreement”), the
sufficiency of which is acknowledged hereby, Executive and Apria agree as
follows:

1. Subject to the revocation period referred to in Section 9(c) below having
expired without the Executive’s having revoked this Release and in consideration
of Executive’s general release of claims, his agreements in Sections 7, 8 and 9
of the Employment Agreement, and his other promises set forth herein, Apria
shall pay to Executive a total of $2,377,096 in severance compensation, subject
to standard withholding for federal and state taxes, which amount consists of
the following components:

(i) $1,160,000, which is 200% of Executive’s annual base salary, pursuant to
Sections 4(a) and 4(b) of the Employment Agreement,

(ii) $1,160,000, which is 200% of Executive’s targeted annual bonus, pursuant to
Sections 4(a) and 4(b) of the Employment Agreement,

(iii) $57,096, which is 200% of the annual cost of obtaining medical, dental and
vision insurance under COBRA, pursuant to Sections 4(a) and 4(b) of the
Employment Agreement, and

(iv) $0 for accrued but unused paid vacation time based upon Apria’s current
policy of non-accrual of vacation time,

all of which shall be paid in accordance with Apria’s regular payroll procedures
in 52 consecutive installments every two weeks over the 24-month period
beginning on the first payroll date in January 2013 subject to the expiration of
the revocation period set forth in Section 9(c) below, each in the gross amount
of $45,713.38. Executive shall also be entitled to receive 100% of the annual
bonus in respect of 2012 that Executive would have received if he had been
employed for the full 2012 calendar year, paid at such time as such bonus would
have been paid had Executive remained employed with Apria. The determination of
the 2012 bonus amount for Executive shall be based on the applicable 2012
performance metrics under the Apria 2012 Annual Executive Bonus Plan and actual
results and made on a basis that is reasonably consistent the determinations
applicable to other senior level executives of Apria and the Coram division,
including any exercise of discretion to decrease or increase the bonus amount.

 

1



--------------------------------------------------------------------------------

2. Executive acknowledges that Apria has paid Executive a total of $55,769.26 in
salary, subject to standard withholding for federal and state taxes, which
consists of the following components which are not contingent on the execution
and non-revocation of this Release):

(i) $8,923.08, as all compensation amounts earned but not yet paid through
November 29, 2012 (the “Termination Date”), and

(ii) $46,846.18, as compensation in lieu of the 30-day written notice referred
to in Section 3(a) of the Employment Agreement (and the copy of this Release
being delivered to Executive shall constitute such written notice),

Apria also shall reimburse Executive for reasonable business expenses incurred
prior to the Termination Date and submitted for reimbursement within 30 days
following the Termination Date and otherwise in compliance with Apria’s
reimbursement policies.

3. In connection with Executive’s termination, and contemporaneously with the
date hereof, Executive has subscribed for and acquired from Apria Holdings LLC (
“Holdings”), 348,877 of Holdings’ Class B Units and 290,731 of Holdings’ Class C
Units (the “Units”) on the terms and subject to the conditions of the new
Management Subscription Agreement (the “New Subscription Agreement”) attached
hereto as Exhibit A. In addition, the existing Management Unit Subscription
Agreements entered into between you, and Holdings, dated as of August 2, 2010
and December 3, 2010, respectively (together the “Other Subscription
Agreements”) have been amended contemporaneously with the date hereof on the
terms set forth in the letter agreement attached hereto as Exhibit B. Holdings
and Executive agree that the matrix attached hereto as Exhibit C reflects
Executive’s equity holdings in Holdings as of the date hereof, subject to the
terms of the new Management Subscription Agreement attached hereto as Exhibit A
and the Existing Subscription Agreements as amended.

4. On or as promptly as practicable after the Termination Date, Executive shall
return to Apria his company-provided laptop computer, cell phone, BlackBerry,
credit cards, electronic fuel card, electronic building access cards, keys and
all other property of Apria other than Apria’s iPhone and iPad assigned to
Executive, both of which shall become the property of Executive as of the
Termination Date. He shall not take or copy in any form or manner any Apria
files, financial information, lists of customers, prices, or any other
confidential and proprietary materials or information of Apria or any of its
subsidiaries or affiliates.

5. Neither this Release nor anything in this Release shall be construed to be or
shall be admissible in any proceeding as evidence of an admission by Apria or
Executive of any violation of Apria’s policies or procedures, or state or
federal laws or regulations. This Release may be introduced, however, in any
proceeding to enforce the Release. Such introduction shall be pursuant to an
order protecting its confidentiality, except insofar as a court declines to
enter any such Order.

6. Except for (i) those obligations created by or arising out of this Release,
(ii) any rights Executive may have under the agreements related to his Class B
and Class C Units, and any deferred compensation, retirement, 401(k), or similar
benefit plans of Apria, and (iii) the continuing right to indemnification as
provided by applicable law or in Apria’s bylaws and articles of incorporation in
connection with acts, suits or proceedings by reason of the fact that he

 

2



--------------------------------------------------------------------------------

was an officer or employee of Apria where the basis of the claims against him
consists of acts or omissions taken or made in such capacity, or any
indemnification rights of Executive otherwise provided pursuant to the Agreement
and Plan of Merger among Apria, Sky Acquisition LLC, and Sky Merger Sub
Corporation, dated as of June 18, 2008, Executive on behalf of himself, his
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, hereby covenants not to sue and fully releases and
discharges Apria, and its predecessors, subsidiaries and affiliates, past and
present, and each of them, as well as its and their trustees, directors,
officers, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively (including Apria) referred to as the “Apria
Releasees,” with respect to and from any and all claims, wages, demands, rights,
liens, agreements, contracts, covenants, actions, suits, causes of action,
obligations, debts, costs, expenses, attorneys’ fees, damages, judgments, orders
and liabilities of whatever kind or nature in law, equity or otherwise, whether
now known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held as against the Apria Releasees, arising out of or in any way connected with
his employment relationship with any Apria Releasee, or the termination of his
employment with the Apria Releasees or any other transactions, occurrences,
actions, omissions, claims, losses, damages or injuries whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of any Apria Releasee committed or omitted prior to the date of this
Release, including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, the California Labor Code, the state and federal
Worker Adjustment and Retraining Notification Act, the California Business and
Professions Code, or any common law or statutory claim for fraud, wrongful
termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

Except for those obligations created by or arising out of this Release, and
except as provided below, Apria on behalf of itself and the Apria Releasees (to
the extent the matter in question arises on the basis of their relationship to
Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Executive.

7. It is the intention of Apria and Executive in executing this Release that the
same shall be effective as a bar to each and every claim, demand and cause of
action hereinabove specified. In furtherance of this intention, Apria and
Executive hereby expressly waive any and

 

3



--------------------------------------------------------------------------------

all rights and benefits conferred upon them by the provisions of SECTION 1542 OF
THE CALIFORNIA CIVIL CODE and expressly consent that this Release shall be given
full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Apria and Executive, and each of them, acknowledge that either may hereafter
discover claims or facts in addition to or different from those which either or
both of them now knows or believes to exist with respect to the subject matter
of this Release and which, if known or suspected at the time of executing this
Release, may have materially affected this settlement. Nevertheless, Apria and
Executive each hereby waive any right, claim or cause of action that might arise
as a result of such different or additional claims or facts. Apria and Executive
each acknowledge that it or he understands the significance and consequence of
such release and such specific waiver of SECTION 1542.

8. The terms and conditions of this Release shall remain confidential as between
the parties and professional advisers to the parties and neither of them shall
disclose them to any other person, except as provided herein or as required by
the rules and regulations of the Securities and Exchange Commission (“SEC”) or
as otherwise may be required by law or court order. Without limiting the
generality of the foregoing, neither Apria nor Executive will respond to or in
any way participate in or contribute to any public discussion concerning, or in
any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

9. Executive expressly acknowledges and agrees that, by entering into this
Release, he is waiving any and all rights or claims that may have arisen under
the Age Discrimination in Employment Act of 1967, as amended, which have arisen
on or before the date of execution of this Release. Executive further expressly
acknowledges that:

a. He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

b. He was given a copy of this Release on November 29, 2012, and informed that
he had until December 27, 2012 to consider this Release, although he is free to
execute this Release anytime prior to that date as indicated in Section 20
below; and

 

4



--------------------------------------------------------------------------------

c. He was informed that he has seven days following the date of his execution of
this Release in which to revoke this Release, which revocation may be effected
by means of a written notice sent to the General Counsel of Apria at Apria’s
corporate headquarters, provided that in all events any revocation must be
received by Apria during the seven-day revocation period.

d. Apria and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release. Moreover, if this Release is revoked,
all “Performance-Vesting Units” referered to in the Other Subscription
Agreements and the New Subscription Agreement shall immediately be forfeited and
canceled with no further action required by any party.

10. Apria and Executive each warrant and represent that neither has heretofore
assigned or transferred to any person not a party to this Release any released
matter or any part or portion thereof and each shall defend, indemnify and hold
harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

11. Apria and Executive acknowledge that any employment relationship between
them (including with any other Apria Releasee) will terminate on the Termination
Date, that they have no further employment relationship except as may arise out
of this Release and that Executive waives any right or claim to reinstatement as
an employee of any Apria Releasee and will not seek employment in the future
with Apria, unless by mutual consent. Nothing herein shall be construed as
voiding Executive’s entitlement to post-termination payments pursuant to
Section 1 above or Apria’s (or any of its affiliates as the case may be) rights
pursuant to Sections 7, 8 and 9 of the Employment Agreement. Executive agrees
that, following the termination of his employment with Apria, (i) he will, at no
cost to him, cooperate with any reasonable request Apria may make for
information or assistance with respect to any matter involving Executive during
his period of employment, and (ii) he will not at any time, directly or
indirectly, disparage Apria or any Apria Releasee or take any action with the
intention of injuring the business, prospects or reputation of Apria or any
Apria Releasee. Apria, on behalf of itself and the Apria Releasees, agrees that
it will use its best efforts to cause its officers and directors not to
disparage Executive in any way.

12. This Release shall be incorporated into and made a part of the Employment
Agreement as of the date hereof. This Release, together with the Employment
Agreement, sets forth the entire agreement and understanding between the parties
as to the subject matter hereof and supersedes all prior and contemporaneous
oral and written discussions, agreements and understandings of any kind or
nature. This Release shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and assigns. This
Release does not, however, affect Executive’s rights under any Apria retirement,
401(k), or similar benefit plan. This Release also does not modify the
provisions of any agreement pursuant to which Executive has been granted equity
in Apria or any of its affiliates.

13. If any provision of this Release or the application thereof is held invalid,
the invalidity shall not affect the other provisions or applications of this
Release which can be given effect without the invalid provisions or applications
and to this end the provisions of this Release are declared to be severable.

 

5



--------------------------------------------------------------------------------

14. This Release and the rights and obligations of the parties hereunder shall
be construed and enforced in accordance with, and governed by, the laws of the
State of California without regard to principles of conflict of laws.

15. This Release may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

16. Any dispute or controversy between Executive on the one hand, and Apria (or
any other Apria Releasee), on the other hand, in any way arising out of, related
to, or connected with this Release or the subject matter hereof, or otherwise in
any way arising out of, related to, or connected with Executive’s employment
with any Apria Releasee or the termination of Executive’s employment with any
Apria Releasee, shall be submitted for resolution by arbitration in accordance
with the provisions of the Employment Agreement. APRIA AND EXECUTIVE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS
RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL
RESOLUTION OF THE DISPUTE.

17. No waiver of any breach of any term or provision of this Release shall be
construed to be, or shall be, a waiver of any other breach of this Release. No
waiver shall be binding unless in writing and signed by the party waiving the
breach.

18. In entering this Release, the parties represent that they have relied upon
the advice of their attorneys, who are attorneys of their own choice, and that
they have read the Release and have had the opportunity to have the Release
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.

19. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

20. Executive hereby declares as follows:

I, Daniel E. Greenleaf, hereby acknowledge that I was given until December 27,
2012 to consider the foregoing Release and voluntarily chose to sign the Release
prior to that date.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this      day of December, 2012.

 

 

Daniel E. Greenleaf

 

7



--------------------------------------------------------------------------------

APRIA HEALTHCARE GROUP INC. By:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT SUBSCRIPTION AGREEMENT

 

9



--------------------------------------------------------------------------------

EXHIBIT B

LETTER AGREEMENT

 

10



--------------------------------------------------------------------------------

EXHIBIT C

EQUITY MATRIX

 

Grant Date

   Original
Offset
Amount      Revised
Offset
Amount      Original
Time-
Vesting B
Units      Retained
(Vested)
Time-Vested
B Units      Original
Performance-
Vesting B Units      Retained (but
Unvested)
Performance-
Vesting B
Units      Original
Performance-
Vesting C Units      Retained (but
Unvested)
Performance-
Vesting C
Units  

3/11/2009

   $ 0.00       $ 0.00         2,515,327         2,012,262         1,257,662   
     1,257,662         1,257,663         1,257,663   

9/10/2010

   $ 0.42       $ 0.10         193,487         87,069         96,743        
96,743         96,743         96,743   

12/15/2010

   $ 0.42       $ 0.10         581,462         232,585         290,731        
290,731         290,731         290,731   

12/21/2012

   $ 0.10       $ 0.10         581,462         58,146         290,731        
290,731         290,731         290,731            

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total:

           3,871,738         2,390,062         1,935,867         1,935,867      
  1,935,868         1,935,868            

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

1